DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to pre-appeal decision for U.S. Application No. 15/827229 filed on March 08, 2021.

Information Disclosure Statement
2.	The Information Disclosure Statement filed on April 22, 2021 and April 05, 2021 was reviewed and accepted by the Examiner.

Claim Rejections - 35 U.S.C. §101 
 
35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 

101 SUMMARY ANALYSIS: 
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for locating a document based upon an author’s statement, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive information that describes known structures that correspond to a named entity, locate documents associated with the entity, by locating a first structure in the document and a second structure in the document, receiving a query corresponding to the document and displaying a summary of the document that includes the named entity.  This judicial exception is not integrated into a practical application 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a computer-implemented method. Claim 16 recites a system. Claim 21 recites one or more non-transitory computer-readable media. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving information that describes known structures that correspond to a named entity, locate documents associated with the entity, by locating a first structure in the document and a second structure in the document, receiving a query corresponding to the document and displaying a summary of the document that includes the named entity, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 

 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 1, 10 and 17 recites the additional elements of a processor, memory, which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “meaning taxonomy” are merely insignificant extra-solution activities in order to define data structures which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 
 

	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 2, 3, 5, 9, 10, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos et al. U.S. Patent No. 9,411,860 (herein as ‘Castellanos’) and further in view of Gross et al. U.S. Patent No. 9,397,974 (herein as ‘Gross’).

 computer-implemented method for generating quote-based search summaries from a plurality of documents, the method comprising: 
receiving information identifying a meaning taxonomy, the meaning taxonomy including a normalized term corresponding to a named entity and at least one syntactic structure that is different from the normalized term and identifies the named entity  (Col. 7 Lines 35-41 Castellanos discloses receiving text and  populating a list of seed patterns of statements of intention. The statements of intention written by an author have the form: intention verb + action verb + intention object. Col. 7 Lines 45-55 Castellanos discloses syntactic structures that includes normalized terms that are different from the actual structure. The received text is the information identifying statements of intention to populate a list of seed patterns. The taxonomy is seen as the list of seed patterns of statement of intention. The author associated with the statement of intention is seen as the named entity. The syntactic structure is seen as intention verb + action verb + intention object);
locating, within at least one document of the plurality of documents, an attributable statement made by or on behalf of  the named entity, at least by (Col. 8 Lines 25-30 Castellanos discloses locating within the text forum statements of intention. The forum is seen as the document. The statement of intention are sentences written by an author (Col. 7 Lines 37-38));
locating, within a textual content of the at least one document, a first syntactic structure from the at least one syntactic structure that identifies the named entity (Col. 8 Lines 25-28 Castellanos discloses detecting statements of intentions using the list of seed patterns of statements of intention);
and locating, proximal to the first syntactic structure within the textual content of the at least one document, a second syntactic structure indicative of a statement (Col. 8 Lines 25-28 Castellanos discloses detecting other statements of intention within the forum. Other statements of intention are seen as second syntactic structure indicative of a statement. Col. 7 Lines 45-50 Castellanos discloses examples of statements of intention);
receiving a search query comprising the normalized term corresponding to the named entity (Col. 7 Lines 35-50 Castellanos discloses receiving text from a source. Col. 6 Lines 11-44 Castellanos discloses text contains statements from authors.);
Castellanos does not teach but Gross teaches and displaying a summary of the at least one document, the summary including the statement (Col. 4 Lines 53-55 Gross discloses the system returns to the user the post from the search results. Col. 5 Lines 63-65 Gross discloses post and other author profile information may be presented to the user. The summary is seen as post or other profile information).
Castellanos and Gross are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the capturing intentions within online text of Castellanos to include the author index of Gross, to allow corpus of text to be searched and returned to a user for inspection. The suggestion/motivation to combine is that it would be obvious to reduce the time it takes to manually extract an author’s intentions within the text of online statement (Col. 1 Lines 15-26 Gross).


As to claim 2 Castellanos in combination with Gross teaches each and every limitation of claim 1.
In addition Gross teaches further comprising locating, within the at least one document of the plurality of documents, a statement made by or on behalf of the named entity and relevant to a second normalized term (Col. 5 Lines 13-14 Gross discloses the words or content of some of the author’s post.  The post is seen as the document.  The words or content of the author’s post is seen as a statement made by or on behalf of the named entity);
Included in the meaning taxonomy (Col. 4 Lines 13-16 Gross discloses receiving and indexing post information. Col. 4 Lines 64-67 Gross discloses maintaining an author index which identifies authors from the post.  The named entity is seen as the author);

As to claim 5 Castellanos in combination with Gross teaches each and every limitation of claim 3.
In addition Gross teaches wherein the second syntactic structure comprises a word indicative of a statement (Col. 4 Lines 20 Gross discloses the text is a word).

As to claim 12 Castellanos in combination with Gross teaches each and every limitation of claim 1.
 further comprising determining, from at least one of metadata or content of the at least one document, that the entity is an author of the at least one document (Col. 4 Lines 64-67 Gross discloses maintaining an author index which identifies authors from the post.  The named entity is seen as the author).

As to claim 13 Castellanos in combination with Gross teaches each and every limitation of claim 1.
In addition Gross teaches wherein the normalized term is associated with the named entity (Col. 4 Lines 64-67 Gross discloses maintaining an author index which identifies authors from the post).

As to claim 14 Castellanos in combination with Gross teaches each and every limitation of claim 1.
In addition Gross teaches wherein the summary further includes metadata about the at least one document, the metadata including at least one of a title of the document, an author of the document, and a date of the document (Col. 4 Lines 53-55 Gross discloses the system returns to the user the post from the search results. Col. 5 Lines 63-65 Gross discloses post and other author profile information may be presented to the user. The summary is seen as post or other profile information).

As to claim 15 Castellanos in combination with Gross teaches each and every limitation of claim 1.
	In addition Gross teaches wherein the search query is received from a user via a user interface (Col. 2 Lines 58-60 Gross discloses a search query received from a user interface).


As to claim 16 Castellanos teaches a system for generating quote-based search summaries from a plurality of documents, the system comprising: 
at least one processor (Col. 4 Lines 29 Castellanos discloses a processor);
a taxonomy component (Col. 7 Lines 35-38 Castellanos discloses an list of seed patterns);
 executed by the at least one processor, configured to receive information identifying a meaning taxonomy, the meaning taxonomy including a normalized term corresponding to a named entity and at least one syntactic structure that is different from the normalized term and identifies the named entity  (Col. 7 Lines 35-41 Castellanos discloses receiving text and  populating a list of seed patterns of statements of intention. The statements of intention written by an author have the form: intention verb + action verb + intention object. Col. 7 Lines 45-55 Castellanos discloses syntactic structures that includes normalized terms that are different from the actual structure. The received text is the information identifying statements of intention to populate a list of seed patterns. The taxonomy is seen as the list of seed patterns of statement of intention. The author associated with the statement of intention is seen as the named entity. The syntactic structure is seen as intention verb + action verb + intention object);
a search component, executed by the at least one processor, configured to locate, within at least one document of the plurality of documents, an attributable statement made by or on behalf of the named entity, at least by: (Col. 8 Lines 25-30 Castellanos discloses locating within the text forum statements of intention. The forum is seen as the document. The statement of intention are sentences written by an author (Col. 7 Lines 37-38));
locating, within a textual context of the at least one document, a first syntactic structure from the at least one syntactic structure that identifies the named entity (Col. 8 Lines 25-28 Castellanos discloses detecting statements of intentions using the list of seed patterns of statements of intention);
and locating, proximal to the first syntactic structure within the textual content of the of least one document, a second syntactic structure indicative of a statement (Col. 8 Lines 25-28 Castellanos discloses detecting other statements of intention within the forum. Other statements of intention are seen as second syntactic structure indicative of a statement. Col. 7 Lines 45-50 Castellanos discloses examples of statements of intention);
a query input component, executed by the at least one processor, configured to receive a search query comprising the normalized term (Col. 7 Lines 35-50 Castellanos discloses receiving text from a source. Col. 6 Lines 11-44 Castellanos discloses text contains statements from authors);
Castellanos does not teach but Gross teaches and a display component, executed by the at least one processor, configured to display a summary of the at least one document, the summary including the attributable statement (Col. 4 Lines 
Castellanos and Gross are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the capturing intentions within online text of Castellanos to include the author index of Gross, to allow corpus of text to be searched and returned to a user for inspection. The suggestion/motivation to combine is that it would be obvious to reduce the time it takes to manually extract an author’s intentions within the text of online statement (Col. 1 Lines 15-26 Gross).


As to claim 19 Castellanos in combination with Gross teaches each and every limitation of claim 1.
In addition Gross teaches wherein the named entity is an individual or an organization (Col. 5 Lines 13-14 Gross discloses the words or content of some of the author’s post.  The post is seen as the document.  The words or content of the authors post is seen as a statement made by or on behalf of the named entity).

As to claim 20 Castellanos in combination with Gross teaches each and every limitation of claim 16.
In addition Gross teaches wherein the named entity is an individual or an organization (Col. 5 Lines 13-14 Gross discloses the words or content of some of the 

As to claim 21 Castellanos teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause (Col. 12 Lines 22-24 Gross discloses a computer readable medium);
receiving information identifying a meaning taxonomy, the meaning taxonomy including a normalized term corresponding to a named entity and at least one syntactic structure that is different from the normalized term and identifies the named entity  (Col. 7 Lines 35-41 Castellanos discloses receiving text and  populating a list of seed patterns of statements of intention. The statements of intention written by an author have the form: intention verb + action verb + intention object. Col. 7 Lines 45-55 Castellanos discloses syntactic structures that includes normalized terms that are different from the actual structure. The received text is the information identifying statements of intention to populate a list of seed patterns. The taxonomy is seen as the list of seed patterns of statement of intention. The author associated with the statement of intention is seen as the named entity. The syntactic structure is seen as intention verb + action verb + intention object);
locating, within at least one document of the plurality of documents, an attributable statement made by or on behalf of the named entity, at least by (Col. 8 Lines 25-30 Castellanos discloses locating within the text forum statements of intention. The forum is seen as the document. The statement of intention are sentences written by an author (Col. 7 Lines 37-38));
locating, within a textual content of the at least one document, a first syntactic structure from the at least one syntactic structure that identifies the named entity (Col. 8 Lines 25-28 Castellanos discloses detecting statements of intentions using the list of seed patterns of statements of intention);
and locating, proximal to the first syntactic structure within the textual content of the at least one document, a second syntactic structure indicative of a statement (Col. 8 Lines 25-28 Castellanos discloses detecting other statements of intention within the forum. Other statements of intention are seen as second syntactic structure indicative of a statement. Col. 7 Lines 45-50 Castellanos discloses examples of statements of intention);
receiving a search query comprising the normalized term corresponding to the named entity (Col. 7 Lines 35-50 Castellanos discloses receiving text from a source. Col. 6 Lines 11-44 Castellanos discloses text contains statements from authors);
Castellanos does not teach but Gross teaches and displaying a summary of the at least one document, the summary including the attributable statement (Col. 4 Lines 53-55 Gross discloses the system returns to the user the post from the search results. Col. 5 Lines 63-65 Gross discloses post and other author profile information may be presented to the user. The summary is seen as post or other profile information).
Castellanos and Gross are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the capturing intentions within online text of Castellanos to include the author index of Gross, to allow corpus of text to be searched and returned to a user for inspection. The suggestion/motivation to combine is .


6.	Claim(s) 9, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos et al. U.S. Patent No. 9,411,860 (herein as ‘Castellanos’) and further in view of Gross et al. U.S. Patent No. 9,397,974 (herein as ‘Gross’) and Hans-Miachael Muller et al. “Textpresso: An Ontology-Based Information Retrieval and Extraction System for Biological Literature” (herein as ‘Hans’).


As to claim 9 Castellanos in combination with Gross teaches each and every limitation of claim 1.
Castellanos in combination with Gross does not teach but Hans teaches wherein the at least one document is a second plurality of documents, the method further comprising displaying a plurality of summaries, wherein each summary in the plurality of summaries is for one of the second plurality of documents (Pg. 1985, right hand column, Textpresso Ontology: Hans discloses the subcategories are the second plurality of documents. The summary is seen as abstract).
Castellanos and Hans are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Castellanos to include the locating terms within a context of Hans, to allow corpus of text to be searched 

As to claim 10 Castellanos in combination with Gross teaches each and every limitation of claim 9.
In addition Hans teaches wherein the plurality of summaries is displayed in an ordered list (Hans discloses Documents are sorted by number of occurrences of syntactic structures (p. 1989, left column, lines 15-17);
further comprising: responsive to a summary including a statement that is a direct quote by the named entity, displaying the summary in a first position in the list; and responsive to the summary including a statement that is an indirect quote by the named entity, displaying the summary in a second position in the list (Hans discloses Documents are sorted by number of occurrences of syntactic structures (p. 1989, left column, lines 15-17 and Pg. 1995 Hans discloses frequently occurring semantic patterns).

As to claim 11 Castellanos in combination with Gross teaches each and every limitation of claim 9.
Castellanos in combination with Gross does not teach but Hans teaches wherein the plurality of summaries is displayed in an ordered list having an ordering of the plurality summaries according to a degree to which a statement in each summary is attributable to the entity (Pg. 1989 Hans discloses a research targeting a particular 
Castellanos and Hans are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Castellanos to include the locating terms within a context of Hans, to allow corpus of text to be searched and returned to a user for inspection. The suggestion/motivation to combine is that it would be obvious to query vast amounts of literature to return particular segments to be viewed by the user (Pg. 1985 right hand column first paragraph Hans).

As to claim 17 Castellanos in combination with Gross teaches each and every limitation of claim 16.
In addition Gross teaches wherein the at least one processor is further configured to locate, within the at least one document of the plurality of documents, a statement made by or on behalf of the named entity and relevant to a second normalized term included in the meaning taxonomy (Col. 4 Lines 53-55 Gross discloses the system returns to the user the post from the search results. Col. 5 Lines 63-65 Gross discloses post and other author’s profile information may be presented to the user. The summary is seen as post or other profile information).

As to claim 18 Castellanos in combination with Gross teaches each and every limitation of claim 16.
 wherein the process is configured to locate, within the at least one document of the plurality of documents, the statement made by or on behalf of the named entity by being configured to locate, within the at least one document, at least one of the at least one syntactic structures; and locate, proximal to the at least one of the at least one syntactic structures within the at least one document, a second at least one syntactic structure indicative of a statement (Han discloses the user defines that keywords and concepts contained in a query must occur in the same sentence (p. 1988, right column, lines 6-8). This is, implicitly, a proximity requirement. When the user then views matching sentences (p. 1989, left column, lines 17-20), which form the summary, the user only sees summaries that fulfil the proximity requirement).
Castellanos and Hans are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Castellanos to include the locating terms within a context of Hans, to allow corpus of text to be searched and returned to a user for inspection. The suggestion/motivation to combine is that it would be obvious to query vast amounts of literature to return particular segments to be viewed by the user (Pg. 1985 right hand column first paragraph Hans).

7.	Claims 4, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos et al. U.S. Patent No. 9,411,860 (herein as ‘Castellanos’) in combination with and further in view of Gross et al. U.S. Patent No. 9,397,974 (herein as ‘Gross’) and .

As to claim 4 Castellanos in combination with Gross teaches each and every limitation of claim 1.
Castellanos in combination with Gross does not teach but Brun teaches wherein the second syntactic structure comprises a quotation mark (Par. 0050 Brun discloses the system uses a quotation detection module to detect quotation expressions).
Castellanos and Brun are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Gross to include the locating terms and syntax within a context of Brun, to identify inappropriate grammatical relationships for a user. The suggestion/motivation to combine is that it would be obvious to identify proper grammatical relationships of text (Par. 0011-0013 Brun).

As to claim 6 Castellanos in combination with Gross teaches each and every limitation of claim 1.
Castellanos in combination with Gross does not teach but Brun teaches wherein the attributable statement is a direct quote by the named entity (Par. 0070 Brun discloses the quotation marks identify direct speech from a person making the statement).
Castellanos and Brun are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of 


As to claim 7 Castellanos in combination with Gross teaches each and every limitation of claim 1.
Castellanos in combination with Gross does not teach but Brun teaches wherein the attributable statement is an indirect quote of the named entity (Par. 0070 Brun discloses the quotation marks identify indirect speech from an entity making the statement).
Gross and Brun are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Gross to include the locating terms and syntax within a context of Brun, to identify inappropriate grammatical relationships for a user. The suggestion/motivation to combine is that it would be obvious to identify proper grammatical relationships of text (Par. 0011-0013 Brun).

As to claim 8 Gross in combination with Gross teaches each and every limitation of claim 1.
 wherein the at least one syntactic structure that identifies the named entity includes an identifier of an individual associated with the entity (Par. 0070 Brun discloses the quotation marks identify direct speech from a person making the statement).
Gross and Brun are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Gross to include the locating terms and syntax within a context of Brun, to identify inappropriate grammatical relationships for a user. The suggestion/motivation to combine is that it would be obvious to identify proper grammatical relationships of text (Par. 0011-0013 Brun).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.A.M/   July 02, 2021           Examiner, Art Unit 2159                                                                                                                                                                                             
/AMRESH SINGH/           Primary Examiner, Art Unit 2159